



Exhibit 10.20


PERRIGO COMPANY PLC
EXECUTIVE COMMITTEE SEVERANCE POLICY
As Amended and Restated Effective February 13, 2019
ARTICLE I
INTRODUCTION
Perrigo Company plc (the “Company”) hereby establishes the Perrigo Company plc
Executive Committee Severance Policy (the “Policy”) effective June 14, 2017, for
the benefit of certain “Eligible Employees” of the Company and its Affiliates,
and as amended on October 8, 2019. The Policy is amended and restated in its
entirety effective February 13, 2019. Unless earlier terminated by the Company,
the Policy will terminate at the end of the “CEO Transition Period.”
The Policy is intended to be a top hat welfare plan maintained primarily for the
purpose of providing benefits for a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), with the intent that it be exempt from the relevant requirements of
Title I of ERISA. The Policy shall be administered and interpreted in a manner
that is consistent with such intent.
The Policy shall be binding on any successor to all or substantially all of the
Company’s assets or business. Except as otherwise provided herein, the Policy
supersedes any prior formal or informal severance plans, programs or policies of
the Company or its Affiliates covering Eligible Employees.


ARTICLE II
DEFINITIONS
2.1    “Act” means the Irish Companies Act 1963, as amended from time to time.
References to any provision of the Act shall be deemed to include successor
provisions thereto and regulations thereunder.
2.2    “Affiliate” means any member of the group of corporations, trades or
businesses or other organizations comprising the “controlled group” with the
Company under Code Section 414.
2.3    “Base Salary” means an Eligible Employee’s regular annual base salary
compensation rate in effect on his/her Severance Date, excluding the portion of
the Eligible Employee’s regular annual base salary, if any, that is attributable
to employment with Perrigo Pharma International DAC. If an Eligible Employee’s
Triggering Event is a Separation for Good Reason related to a Significant
Reduction in Scope or Base Compensation, “Base Salary” under the Policy will be
determined without regard to such reduction. For purposes of Sections 2.21 and
5.2, to the extent approved by the Board of Directors of the Company or the
Remuneration





--------------------------------------------------------------------------------





Committee of the Company, as applicable, and communicated to an Eligible
Employee in writing by the Chief Executive Officer of the Company or the Chair
of the Remuneration Committee, “Base Salary” shall also include an Eligible
Employee’s additional stipend.
2.4    “Cause” means, except as otherwise approved by the Board of Directors of
the Company or the Remuneration Committee of the Company, as applicable, and
communicated to an Eligible Employee in writing by the Chief Executive Officer
of the Company or the Chair of the Remuneration Committee:
(a)    The commission of an act which, if proven in a court of law, would
constitute a felony violation under applicable criminal laws;
(b)    A breach of any material duty or obligation imposed upon the Employee by
the Company or any Affiliate;
(c)    Divulging the Company’s or any Affiliate’s confidential information, or
breaching or causing the breach of any confidentiality agreement to which the
Employee, the Company, or any Affiliate is a party;
(d)    Engaging or assisting others to engage in business in competition with
the Company or any Affiliate;
(e)    Refusal to follow a lawful order of the Employee’s superior or other
conduct which the Administrator determines to represent insubordination on the
part of the Participant; or
(f)    Other conduct by the Employee which the Administrator, in its discretion,
deems to be sufficiently injurious to the interests of the Company or any
Affiliate to constitute cause.
Notwithstanding the foregoing, following a Change in Control, “Cause” means (i)
the Employee is convicted of a felony, (ii) the Employee’s breach of any
material duty or obligation imposed upon the Employee by the Company or any
Affiliate that results in material, demonstrable harm to the Company or any
Affiliate, or (iii) the Employee divulges the Company’s or any Affiliate’s
confidential information or breaches or causes the breach of any confidentiality
agreement to which the Employee, the Company, or any Affiliate is a party. Any
determination of whether Cause exists shall be made by the Administrator in its
sole discretion.
2.5    “CEO Transition Period” means the period beginning on June 14, 2017 and
ending on January 15, 2020.
2.6    “Change in Control” means:
(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than fifty percent
(50%) of the combined voting power of the continuing or surviving entity’s
issued shares or securities outstanding immediately after such merger,
consolidation or other reorganization is owned by


2    



--------------------------------------------------------------------------------





persons who were not shareholders of the Company immediately prior to such
merger, consolidation or other reorganization;
(b)    The sale, transfer or other disposition of all or substantially all of
the assets of the Company;
(c)    Individuals who as of the effective date of the Policy constitute the
Board of Directors of the Company (the “Incumbent Directors”) cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute a majority of the Board of
Directors of the Company; provided, however, that any individual who becomes a
director of the Company subsequent to the above date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors; but,
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors of the Company (such
actual or threatened solicitation, a “Proxy Solicitation”), including by reason
of agreement intended to avoid or to settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director until
such time as such person has been (i) recommended by the Nominating & Governance
Committee for election as a director of the Company and (ii) elected by the
Company’s shareholders to serve on the Board of Directors of the Company at
three successive annual general meetings; but provided further, if a member of
the Board of Directors of the Company terminates other than in connection with a
Proxy Solicitation, if within 30 days of such termination a new director is
appointed with the approval of the majority of the remaining Incumbent
Directors, such new director shall be considered an Incumbent Director and a
Change in Control under the Policy shall not be considered to have occurred as a
result of the termination of the Former Incumbent Director;
(d)    A transaction as a result of which a person or company obtains the
ownership directly or indirectly of the ordinary shares in the Company carrying
more than fifty percent (50%) of the total voting power represented by the
Company’s issued share capital in pursuance of a compromise or arrangement
sanctioned by the court under Section 201 of the Act or becomes bound or
entitled to acquire ordinary shares in the Company under Section 204 of the Act;
or
(e)    Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities (e.g., issued shares). For purposes of this subsection (e),
the term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Exchange Act but shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of any
subsidiary of the Company, and (ii) a company owned directly or indirectly by
the shareholders of the Company in substantially the same proportions as their
ownership of the ordinary shares of the Company.


3    



--------------------------------------------------------------------------------





2.7    “Code” means the Internal Revenue Code of 1986, as amended.
2.8    “Company” means Perrigo Company plc.
2.9    “Comparable Position” means a position either with the Company or any of
its Affiliates or with a successor or transferee of all or a part of the
business of the Company or Affiliate, on terms which do not give rise to
condition(s) which would result in a Separation for Good Reason if the Eligible
Employee timely provided written notice of such condition(s) to his/her Employer
and the condition(s) were not timely remedied by the Employer (e.g., a
Significant Reduction in Scope or Base Compensation or a Relocation). Prior to a
Change in Control, such determination will be made by the Administrator in its
sole discretion.
2.10    “Confidential Information” means confidential, trade secret, or
proprietary information, or any other information, knowledge or data of the
Company or any Affiliate that is not publicly available, or that of any third
parties obtained by an Employee during his/her period of employment with the
Company or any Affiliate. Such Confidential Information includes, but is not
limited to, secret or confidential matters (i) of a technical nature, such as,
but not limited to, methods, know-how, formulas, compositions, processes,
discoveries, machines, inventions, computer programs and similar items or
research projects, (ii) of a business nature, such as, but not limited to,
information about costs, purchasing profits, marketing, sales or lists of
customers, and (iii) pertaining to future developments, such as, but not limited
to, research and development or future marketing or merchandising. If an
Eligible Employee entered into a separate confidentiality or proprietary rights
agreement with the Company or any Affiliate, the term “Confidential Information”
for purposes of this Policy shall have the meaning ascribed to any such term or
concept as it is defined under, or used in, the separate agreement.
2.11    “Eligible Employee” means each Employee who (i) is subject to the
reporting requirements of Section 16(a) of the Exchange Act, and (ii) works
primarily in an office located in the United States or Belgium; provided,
however, that the Chief Executive Officer of the Company shall not be considered
an Eligible Employee.
2.12    “Employee” means any employee of an Employer.
2.13    “Employer” means the Company and each Affiliate of the Company.
2.14    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.15    “Involuntary Termination” means the involuntary termination of an
Eligible Employee’s employment by his/her Employer, including, but not limited
to, (i) a termination effective when the Eligible Employee exhausts a leave of
absence during, or at the end of, a WARN Notice Period, and (ii) a situation
where an Eligible Employee on an approved leave of absence during which the
Employee’s position is protected under applicable law (e.g., a leave under the
Family Medical Leave Act), returns from such leave, and cannot be placed in
employment with the Employer.


4    



--------------------------------------------------------------------------------





2.16    “Policy” means the Perrigo Company plc Executive Committee Severance
Policy, as set forth herein and as it may be amended from time to time.
2.17    “Relocation” means, except as otherwise approved by the Board of
Directors of the Company or the Remuneration Committee of the Company, as
applicable, and communicated to an Eligible Employee in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee, a
material change in the geographic location at which the Eligible Employee is
required to perform services. Such change in an Eligible Employee’s primary job
site will be considered material if the new location increases the Eligible
Employee’s commute between home and primary job site by at least thirty (30)
miles.
2.18    “Separation for Good Reason” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to an Eligible Employee in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee, an
Eligible Employee’s voluntary resignation from the Employer and the existence of
one or more of the following conditions that arose without the Eligible
Employee’s consent: (i) a Relocation, or (ii) a Significant Reduction in Scope
or Base Compensation; provided, however, that a voluntary resignation from the
Employer shall not be considered a Separation for Good Reason unless the
Eligible Employee provides his/her Employer notice, in writing, of the Eligible
Employee’s voluntary resignation and the existence of the condition(s) giving
rise to the separation within ninety (90) days of its initial existence. The
Employer shall then have thirty (30) days to remedy the condition, in which case
the Eligible Employee shall not be deemed to have incurred a Separation for Good
Reason. In the event the Employer fails to cure the condition within the thirty
(30) day period, the Eligible Employee’s Severance Date shall occur on the
thirty-first (31st) day following his/her Employer’s receipt of such written
notice.
2.19    “Severance Date” means the final day of employment with the Employer
which date shall be communicated in writing by the Employer to the Employee.
2.20    “Significant Reduction in Scope or Base Compensation” means a material
diminution in the Eligible Employee’s authority, duties or responsibilities or a
material diminution in the Eligible Employee’s Base Salary or incentive
compensation opportunities. Prior to a Change in Control, the Administrator, in
its sole discretion, will determine whether an Eligible Employee experiences a
“Significant Reduction.”
2.21    “Target Bonus” means the bonus payable to an Eligible Employee, if any,
for the calendar year in which the Eligible Employee’s Triggering Event occurs
and which is calculated based on his/her Base Salary and target percentage in
effect on the Eligible Employee’s Severance Date, excluding the portion of the
Eligible Employee’s bonus, if any, that is attributable to employment with
Perrigo Pharma International DAC.
2.22    “Triggering Event” means an Involuntary Termination or a Separation for
Good Reason which occurs on or prior to the last day of the CEO Transition
Period.


5    



--------------------------------------------------------------------------------





2.23    “WARN Act” means the Worker Adjustment and Retraining Notification Act.
2.24    “WARN Notice Date” means the date the Employer is required to notify an
Eligible Employee pursuant to the WARN Act or similar state law that he/she is
to be terminated from employment with the Employer in conjunction with a “plant
closing” or “mass layoff” as described in the WARN Act or similar state law.
2.25    “WARN Notice Period” means the sixty (60) consecutive calendar day
period, or other applicable period under similar state law, commencing on an
Eligible Employee’s WARN Notice Date.
ARTICLE III
ELIGIBILITY
3.1    Conditions of Eligibility. To be eligible for benefits as described in
Article V, the Eligible Employee must (i) remain an Employee through the
Severance Date, (ii) through the Severance Date, fulfill the normal
responsibilities of his/her position, including meeting regular attendance,
workload and other standards of the Employer, as applicable, and (iii) submit
the signed Waiver and Release Agreement required by the Administrator on, or
within forty-five (45) days after, his/her Severance Date or receipt of the
Waiver and Release Agreement (whichever occurs later) and not revoke the signed
Waiver and Release Agreement.
3.2    Conditions of Ineligibility. An otherwise Eligible Employee shall not
receive severance pay or severance benefits under the Policy if:
(a)    the Employee ceases to be an Eligible Employee as defined by the Policy,
other than as a result of a Triggering Event;
(b)    the Employee terminates employment with the Employer by reason of death;
(c)    the Employee terminates employment with the Employer for Cause as defined
above;
(d)    the Employee terminates employment with the Employer through job
abandonment;
(e)    other than as set forth in Section 2.15(ii), the individual is no longer
an Employee and is receiving long-term disability benefits from his/her Employer
(as determined under the applicable Employer long-term disability plan) as of
the date the Triggering Event would have occurred had the individual been an
Employee on such date;
(f)    the Employee is employed in an operation, division, department or
facility, that is sold, leased or otherwise transferred, in whole or in part,
from his/her Employer, and the Employee accepts any position with the new
owner/operator, or the Employee is offered a Comparable Position by the new
owner/operator;


6    



--------------------------------------------------------------------------------





(g)    the Employee gives notice of his/her voluntary termination (other than
pursuant to Section 2.15 or Section 2.17) prior to his/her Severance Date or the
effective date of a sale, lease or transfer of an operation, division,
department or facility, as described in Section 3.2(f), regardless of the
effective date of such termination;
(h)    the Employee terminates from employment with his/her Employer and is
eligible to receive severance benefits under another group
reorganization/restructuring benefit policy or severance program sponsored by
the Company or any of its Affiliates, in which event the Employee will receive
severance under this Policy or the other policy or program, whichever provides
the greater benefit; provided, however, that an Employee’s eligibility to
receive severance pay and/or severance benefits attributable to his/her
employment with Perrigo Pharma International DAC will not, in and of itself,
make an Eligible Employee ineligible for severance pay and severance benefits
under the Policy.
(i)    the Employee is offered a Comparable Position from the Company or any
Affiliate, or accepts any position with the Company or any Affiliate, even if it
is not a Comparable Position;
(j)    the Employee experiences a Triggering Event after the Policy terminates;
(k)    the Employee does not timely execute and return to the Administrator a
valid Waiver and Release Agreement;
(l)    the Employee works primarily in an office located in a country other than
the United States and is entitled to severance benefits under the laws of such
country or the policies of the company at which he/she is based and such
severance benefits may not be waived; or
(m)    the Employee is offered a Comparable Position by, or accepts any position
with, an employer with which the Company or any of its Affiliates has reached an
agreement or arrangement under which the employer agrees to offer employment to
the otherwise Eligible Employee.
The foregoing list of conditions is intended to be illustrative and may not be
all inclusive; the Administrator will determine in the Administrator’s sole
discretion whether an Eligible Employee is eligible for severance pay and
severance benefits under the Policy.
ARTICLE IV
PAY AND BENEFITS IN LIEU OF WARN NOTICE
4.1    Wage Payments. The provisions of this Section 4.1 apply only to U.S.
based Eligible Employees. If an Eligible Employee is entitled to advance notice
of a “plant closing” or a “mass layoff” under the WARN Act or similar state law,
but experiences a Triggering Event before the end of a WARN Notice Period, the
Eligible Employee shall be entitled to receive pay until the end of the WARN
Notice Period as if he/she were still employed through such date.


7    



--------------------------------------------------------------------------------





The pay under this Section 4.1 will be issued according to the normal payroll
practices of the Employer and shall not be subject to the Waiver and Release
Agreement.
4.2    Benefits. An Eligible Employee described in Section 4.1 shall be entitled
to benefits under Employer-sponsored medical, dental and vision benefit plans,
as amended from time to time, through the end of the WARN Notice Period on the
same terms and under the same conditions as applied to the Eligible Employee
immediately prior to the Triggering Event. The benefits under this Section 4.2
are not subject to the Waiver and Release Agreement.
ARTICLE V
SEVERANCE PAY AND SEVERANCE BENEFITS
5.1    Generally. In exchange for providing the Administrator with an
enforceable Waiver and Release Agreement, in accordance with Article VI, an
Eligible Employee who terminates employment on account of a Triggering Event
shall be eligible to receive severance pay and severance benefits as described
below, subject to the terms of the Policy. The consideration for the voluntary
Waiver and Release Agreement shall be the severance pay and severance benefits
the Eligible Employee would not otherwise be eligible to receive.
5.2    Severance Pay.
Severance pay shall equal to the sum of (i) 150% of the Eligible Employee’s Base
Salary, and (ii) 150% of the Eligible Employee’s Target Bonus.
Severance will be paid over eighteen (18) months in equal installments at
regularly scheduled payroll intervals, provided the Eligible Employee has
executed and submitted a Waiver and Release Agreement and the period during
which the Employee is entitled to revoke the Waiver and Release Agreement has
expired, with any such severance payments to commence on the sixtieth (60th) day
following the Severance Date. Any severance payable to the Eligible Employee for
the period following his/her Severance Date and the date payments commence shall
be paid in a lump sum at the time installment payments commence. In the sole
discretion of the Administrator, severance may be paid in a lump sum within
sixty (60) days following the Eligible Employee’s Severance Date, provided the
Eligible Employee has executed and submitted a Waiver and Release Agreement and
the period during which the Employee is entitled to revoke the Waiver and
Release Agreement has expired. All legally required taxes and any sums owed the
Employer shall be deducted from Policy severance pay.
Severance paid in installments on regularly scheduled payroll dates will
continue to be payable upon the death of a former Eligible Employee who was
receiving severance payments at the time of death. The remaining payments will
be made in a lump sum to the estate of the former Eligible Employee as soon as
possible following death, but in no event later than two (2) years following
termination of employment.
5.3    Severance Benefits.


8    



--------------------------------------------------------------------------------





(a)    Medical, Dental and Vision Benefits Coverage Continuation. The provisions
of this subsection (a) apply only to U.S. based Eligible Employees. Under U.S.
federal health care continuation coverage law (“COBRA”), an Eligible Employee
who is receiving health care coverage under an Employer-sponsored plan is
entitled to elect health care continuation coverage under the applicable
Employer health plan if his/her employment terminates for certain reasons. Any
of the Triggering Events would qualify the Eligible Employee to receive such
continuation coverage, subject to the terms of the applicable health plan and
governing law. If an Eligible Employee experiences a Triggering Event before
his/her WARN Notice Period (if applicable) expires, his/her COBRA rights begin
when the WARN Notice Period expires.
If an Eligible Employee becomes eligible for severance pursuant to the Policy
and elects health care continuation coverage under COBRA for the Eligible
Employee and/or his/her eligible covered dependents equivalent to the coverage
which they were receiving immediately prior to the Severance Date, for the
Continuation Period (as defined below), the Eligible Employee shall be required
to pay the applicable active employee rate for such coverage (the “Health Care
Benefits”); provided, however, that the Eligible Employee may be required to pay
his/her share of the cost of coverage on an after-tax basis to the extent
reasonably determined by his/her Employer to be necessary to avoid the Health
Care Benefits from being considered to have been provided under a discriminatory
self-insured medical reimbursement plan pursuant to Code Section 105(h).
For purposes of this Section 5.3(a), the term “Continuation Period” means the
eighteen (18) month period beginning on an Eligible Employee’s Severance Date;
provided, however, that the Continuation Period shall cease at such time that
the Eligible Employee is eligible to receive health care benefits under another
employer-provided plan (but no repayment of any previously-paid premium shall be
required).
All of the terms and conditions of Employer-sponsored medical, dental and vision
benefit plans, as amended from time to time, shall be applicable to an Eligible
Employee (and his/her eligible dependents, if applicable) participating in any
form of continuation coverage under such Employer-sponsored medical, dental and
vision benefit plans. This Policy is not to be interpreted to expand an Eligible
Employee’s health care continuation rights under COBRA. That is, continuation
coverage under this Policy will run concurrent with (and not consecutive to)
COBRA continuation coverage. Continuation coverage under this Policy will not
extend the maximum COBRA continuation coverage period applicable to an Eligible
Employee or to his/her eligible covered dependents.
(b)    Severance Bonus. An Eligible Employee who, in the absence of an
Involuntary Termination, would have been eligible to receive a bonus under any
bonus plan or policy of the Company or any Affiliate, shall receive a severance
bonus pro-rated for the actual bonus payout to be paid at the regularly
scheduled annual bonus payment date. Such pro-rated severance bonus shall be
paid at the same time that annual bonuses are generally payable under any such
bonus plan or policy of the Company or any Affiliate, but in no event later than
March


9    



--------------------------------------------------------------------------------





15 of the year following the year in which the Severance Date occurs, and shall
be calculated in the same manner as applicable to employees of the Company and
its Affiliates generally.
(c)    Long-Term Incentives. Long-term incentive payments shall be payable in
accordance with the terms of any long-term incentive plan or award agreement
applicable to an Eligible Employee.
(d)    Career Transition Assistance. A career transition assistance firm
selected by the Administrator and paid for the Eligible Employee’s Employer
shall provide career transition assistance as determined by the Administrator.
An Eligible Employee must begin the available career transition assistance
services within sixty (60) days following his/her Severance Date.
(e)    Reemployment. If the Company or any Affiliate reemploys a former Eligible
Employee who is receiving or who is eligible to receive severance benefits and
severance pay under the Policy, then (i) the rehired Employee and his/her
covered dependents shall become ineligible to receive such severance benefits
effective as of the rehired Employee’s reemployment date, (ii) severance pay
which is payable in installments shall cease effective as of the rehired
Employee’s reemployment date, and (iii) in the case of severance pay paid in a
lump sum, the rehired Employee must repay to the Company the portion of the lump
sum severance pay attributable to the period that begins on the date of his/her
reemployment. If the Administrator, in its sole discretion, determines that the
former Eligible Employee’s services address a critical business need, then the
Administrator may provide that no such repayment is required.
ARTICLE VI
WAIVER AND RELEASE AGREEMENT
In order to receive the severance pay and severance benefits available under the
Policy, an Eligible Employee must submit a signed Waiver and Release Agreement
form to the Administrator on or within forty-five (45) days after his/her
Severance Date or receipt of the Waiver and Release Agreement, whichever occurs
later. The required Waiver and Release Agreement will, among other things,
include a release of the Company and its Affiliates from any and all claims,
debts, suits or causes of action, known or unknown, based upon any fact,
circumstance, or event occurring or existing at or prior to the Eligible
Employee’s execution of the Waiver and Release Agreement, including, but not
limited to, any claims or actions arising out of or during the Eligible
Employee’s employment with his/her Employer and/or separation of employment,
including any claim under the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., as amended, the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
301 et seq., as amended, the Older Workers Benefit Protection Act, 29 U.S.C. §
621 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Civil Rights Act and any and all other federal, state or local laws, and any
common law claims now or hereafter recognized. The required Waiver and Release
Agreement may also include provisions relating to confidentiality, inventions,
non-solicitation of employees


10    



--------------------------------------------------------------------------------





and customers, non-competition and non-disparagement. In no event will the
Waiver and Release Agreement require the Eligible Employee to release claims
regarding employee benefits or rights to indemnification.
An Eligible Employee may revoke his/her signed Waiver and Release Agreement
within seven (7) days of signing the Waiver and Release Agreement by submitting
his/her signed revocation to the Administrator within the seven (7) day period.
Notwithstanding any provision of this Policy to the contrary, in no event shall
the timing of the Eligible Employee’s execution of the Waiver and Release
Agreement, directly or indirectly, result in the Eligible Employee designating
the calendar year of any severance payment, and if a payment that is subject to
execution of the Waiver and Release Agreement could be made in more than one
taxable year, payment shall be made in the later taxable year. Any such
revocation must be made in writing and must be received by the Administrator
within such seven (7) day period. An Eligible Employee who timely revokes
his/her Waiver and Release Agreement shall not be eligible to receive any
severance pay or severance benefits under the Policy. Eligible Employees shall
be advised to contact their personal attorney at their own expense to review the
Waiver and Release Agreement form if they so desire.
ARTICLE VII
ADMINISTRATOR
The Company, or any committee or individual as may be designated by the Company,
shall administer the Policy (the “Administrator”). The Administrator may
delegate to other persons responsibilities for performing certain of the
Administrator’s duties under the Policy. Except as otherwise provided in the
Policy and subject to Article VIII, the Administrator shall have the authority
to construe the terms of the Policy, including, but not limited to, the making
of factual determinations, the determination of questions concerning benefits,
the procedures for claim review, and establishing and enforcing such rules,
regulations and procedures as it deems necessary or proper for the efficient
administration of the Policy. In the event of a group termination, as determined
in the sole discretion of the Administrator, the Administrator shall furnish
affected Eligible Employees with such additional information as may be required
by law.


11    



--------------------------------------------------------------------------------





ARTICLE VIII
CLAIMS FOR SEVERANCE BENEFITS
8.1    Claim for Benefits. It is not necessary that an Eligible Employee apply
for severance pay and severance benefits under the Policy. However, if an
Eligible Employee wishes to file a claim for severance pay and severance
benefits, such claim must be in writing and filed with the Administrator. If the
Eligible Employee does not provide all the necessary information for the
Administrator to process the claim, the Administrator may request additional
information and set deadlines for the Eligible Employee to provide that
information. The Administrator will review a claim, and will make a
determination of the claim and provide notice of that determination within
ninety (90) days of the date the written claim is submitted to the
Administrator.
8.2    Benefits Review. If the claim is completely or partially denied, the
Administrator will furnish a written or electronic notice to the claimant that
specifies the reasons for the denial, refers to the Policy provisions on which
the denial is based, describes any additional information that must be provided
by the claimant in order to support the claim, explains why the information is
necessary, and explains the appeal procedures under the Policy.
8.3    Appeal Procedures. A claimant may appeal the denial of his/her claim and
request the Administrator reconsider the decision. The claimant or the
claimant’s authorized representative may: (a) appeal by written request to the
Administrator not later than sixty (60) days after receipt of notice from the
Administrator denying his/her claim; (b) review or receive copies or any
documents, records or other information relevant to the claimant’s claim; and
(c) submit written comments, documents, records and other information relating
to his/her claim. In deciding a claimant’s appeal, the Administrator shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim. If the claimant does not provide all the
necessary information for the Administrator to decide the appeal, the
Administrator may request additional information and set deadlines for the
claimant to provide that information.
The Administrator will make a decision with respect to such an appeal within
sixty (60) days after receiving the written request for appeal. The claimant
will be advised of the Administrator’s decision on the appeal in writing or
electronically. The notice will include the reasons for the decision, references
to Policy provisions upon which the decision on the appeal is based, and a
statement that the claimant is entitled to receive, upon request, reasonable
access to, and copies of, all documents, records or other information relevant
to the claimant’s claim. In no event shall a claimant or any other person be
entitled to challenge a decision of the Administrator in court or in any other
administrative proceeding unless and until the claim and appeal procedures
described above have been complied with and exhausted. No legal action may be
brought more than six (6) months following the Administrator’s final
determination. In addition, no action at law or in equity shall be brought in
connection with the Policy except in the United States District Court for the
Western District of Michigan. Following a Change in


12    



--------------------------------------------------------------------------------





Control, all determinations of the Administrator will be subject to de novo
review by a court of competent jurisdiction.
ARTICLE IX
AMENDMENT/TERMINATION/VESTING
Unless earlier terminated by the Company, the Policy shall, without any further
action by the Company, terminate effective as of 11:59 PM Eastern Time on the
last day of the CEO Transition Period. The Company by written action of its
Board of Directors or any duly authorized designee of the Board reserves the
right to amend or to terminate the Policy at any time; provided, however, that
following a Change in Control, no amendment or termination of the Policy shall
adversely impact the rights or protections of an Eligible Employee under the
Policy as of immediately prior to the amendment or termination, including, but
not limited to, an amendment that would reduce the amount of severance pay or
severance benefits, or change the time of payment of severance pay or benefits,
or narrow the conditions under which severance pay or severance benefits are
payable or limit the individuals who are eligible for severance pay or severance
benefits under the Policy.
ARTICLE X
CONFIDENTIAL INFORMATION
10.1    Confidential Information. An Eligible Employee shall not, during or at
any time after his/her termination of employment with the Company and its
Affiliates, use, divulge, or convey to others any Confidential Information. Upon
termination of employment with the Company and its Affiliates, or at any time at
the Company’s or an Affiliate’s request, an Eligible Employee shall deliver
promptly to the Company or Affiliate all drawings, blueprints, manuals, letters,
notes, notebooks, reports, sketches, formulae, computer programs and similar
items, memoranda, customer lists and all other materials and all copies thereof
relating in any way to the Company’s or any Affiliate’s sale, manufacture,
distribution, or development of any Company or Affiliate’s product or store
brand and value brand OTC drug and nutritional products and/or topical generic
prescription pharmaceutical programs and in any way obtained by the Eligible
Employee during the period of his/her employment with the Company and its
Affiliates which are in his/her possession or under his/her control. An Eligible
Employee shall not make or retain any copies of any of the foregoing and will so
represent to the Company and its Affiliates upon termination of employment.
An Eligible Employee shall not disclose or provide to the Company or its
Affiliates any information or documents of a confidential nature which belong to
his/her prior employer or any other third-party which he/she is prohibited from
disclosing or providing to the Company or its Affiliates, whether by the terms
of any agreement to which he/she is a party or otherwise. The Eligible Employee
shall provide to the Company or its affiliates copies of any previous employment
agreement, severance agreement, non-competition agreement, confidentiality
agreement or other agreement, statement or policies to which the Eligible
Employee is a party


13    



--------------------------------------------------------------------------------





or otherwise bound which in any way restricts or would affect the performance of
his/her duties for the Company and its Affiliates.
Notwithstanding the foregoing, nothing in the Policy shall prohibit you from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including, but not limited to, the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. You do not need the prior authorization
of the Company or any Affiliate to make any such reports or disclosures and you
are not required to notify the Company or any Affiliate that you have made such
reports or disclosures.
10.2    Cessation of Severance Benefits. Recognizing that the failure to comply
with Section 10.1 above will cause serious and irreparable injury to the Company
and its Affiliates, Eligible Employees acknowledge that in addition to any other
remedy permissible by law, payment of severance pay and severance benefits under
the Policy shall cease if an Eligible Employee violates the terms of Section
10.1. Any Eligible Employee subject to an individual confidentiality agreement
or proprietary rights agreement with the Company or any Affiliate will be deemed
to violate the terms of Section 10.1 if he/she violates the terms of the
individual confidentiality agreement or proprietary rights agreement.
ARTICLE XI
MISCELLANEOUS PROVISIONS
11.1    Return of Property. In order for an Eligible Employee to receive
severance pay and severance benefits under the Policy, he/she shall be required
to (i) return all Company and Affiliate property (including, but not limited to,
Confidential Information, client lists, keys, credit cards, documents and
records, identification cards, equipment, laptop computers, software, and
pagers), and (ii) repay any outstanding bills, advances, debts, amounts due to
the Company or any Affiliate, as of his/her Severance Date. To the extent the
Eligible Employee has any Company or Affiliate property stored electronically
(including, but not limited to, in the form of email) on his/her personal
computer, in a personal email account, on a personal storage device, or
otherwise, such Eligible Employee shall promptly provide copies of all such
information to his/her Employer and thereafter permanently delete or otherwise
destroy the Eligible Employee’s personal copy.
All pay and other benefits (except Policy severance pay and severance benefits)
payable to an Eligible Employee as of his/her Severance Date according to the
established policies, plans, and procedures of his/her Employer shall be paid in
accordance with the terms of those established policies, plans and procedures.
In addition, any benefit continuation or conversion rights which an Eligible
Employee has as of his/her Severance Date according to the established policies,
plans, and procedures of his/her Employer shall be made available to him/her.
11.2    No Assignment. Severance pay and severance benefits payable under the
Policy shall not be subject to anticipation, alienation, pledge, sale, transfer,
assignment, garnishment, attachment, execution, encumbrance, levy, lien, or
charge, and any attempt to cause such


14    



--------------------------------------------------------------------------------





severance pay and severance benefits to be so subjected shall not be recognized,
except to the extent required by law.
11.3    Unemployment Benefits. In accordance with applicable state law, an
Eligible Employee may apply for unemployment benefits after the period for which
severance has been paid has been exhausted.
11.4    Code Section 409A Compliance.
(a)    General. It is intended that payments and benefits made or provided under
this Policy shall not result in penalty taxes or accelerated taxation pursuant
to Code Section 409A. Any payments that qualify for the “short-term deferral”
exception, the separation pay exception or another exception under Code Section
409A shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Code Section 409A, each
payment of compensation under this Policy shall be treated as a separate payment
of compensation for purposes of applying the exclusion under Code Section 409A
for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Code Section 409A. All payments to be made upon a
termination of employment under this Policy may only be made upon a “separation
from service” under Code Section 409A to the extent necessary in order to avoid
the imposition of penalty taxes on an Eligible Employee pursuant to Code Section
409A. In no event may an Eligible Employee, directly or indirectly, designate
the calendar year of any payment under this Policy.
(b)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Policy, all reimbursements and in-kind benefits provided under
this Policy that are subject to Code Section 409A shall be made in accordance
with the requirements of Code Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during an
Eligible Employee’s lifetime (or during a shorter period of time specified in
this Policy); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
(c)    Delay of Payments. Notwithstanding any other provision of this Policy to
the contrary, if an Eligible Employee is considered a “specified employee” for
purposes of Code Section 409A (as determined in accordance with the methodology
established by the Company as in effect on the Termination Date), any payment
that constitutes nonqualified deferred compensation within the meaning of Code
Section 409A that is otherwise due to the Eligible Employee under this Policy
during the six-month period immediately following the Eligible Employee’s
separation from service (as determined


15    



--------------------------------------------------------------------------------





in accordance with Code Section 409A) on account of the Eligible Employee’s
separation from service shall be accumulated and paid to an Eligible Employee on
the first business day of the seventh month following his separation from
service (the “Delayed Payment Date”). If an Eligible Employee dies during the
postponement period, the amounts and entitlements delayed on account of Code
Section 409A shall be paid to the personal representative of his estate on the
first to occur of the Delayed Payment Date or thirty (30) calendar days after
the date of the Eligible Employee’s death.
11.5    Representations Contrary to the Policy. No employee, officer, or
director of the Company or any Affiliate has the authority to alter, vary, or
modify the terms of the Policy except by means of an authorized written
amendment to the Policy. No verbal or written representations contrary to the
terms of the Policy and its written amendments shall be binding upon the Policy,
the Administrator, the Company, or any Affiliate.
11.6    No Employment Rights. This Policy shall not confer employment rights
upon any person. No person shall be entitled, by virtue of the Policy, to remain
in the employ of an Employer and nothing in the Policy shall restrict the right
of an Employer to terminate the employment of any Eligible Employee or other
person at any time.
11.7    Policy Funding. No Eligible Employee shall acquire by reason of the
Policy any right in or title to any assets, funds, or property of the Company or
any Affiliate. Any severance pay, which becomes payable under the Policy is an
unfunded obligation and shall be paid from the general assets of the Employee’s
Employer. No employee, officer, director or agent of the Company or any
Affiliate personally guarantees in any manner the payment of Policy severance
pay and severance benefits.
11.8    Applicable Law. This Policy shall be governed and construed in
accordance with the laws of the State of Michigan without regard to its
conflicts of law provisions and, to the extent that applicable foreign law
differs from the Code and Michigan law, in accordance with applicable foreign
law.
11.9    Indemnification. To the extent permitted by law and to the extent not
covered by any applicable insurance policy, the Administrator, excluding any
third-parties, will be indemnified by the Company against all liability, joint
or several, for the Administrator’s acts and omissions and for the acts and
omissions of the Administrator’s agents and other fiduciaries in the
administration and operation of the Policy. This will include indemnification of
the Administrator by the Company against all costs and expenses reasonably
incurred by the Administrator, including reasonable legal fees, in connection
with the defense of any action, suit or proceeding in which the Administrator
may be made party defendant by reason of the Administrator being or having been
the Administrator, whether or not then serving as such, including the cost of
reasonable settlements (other than amounts paid to the Company) made to avoid
costs of litigation and payment of any judgment or decree entered in such
action, suit or proceeding. The Company will not, however, indemnify the
Administrator, including any third parties, with respect to any act finally
adjudicated to have been caused by the willful misconduct


16    



--------------------------------------------------------------------------------





or bad faith of such Administrator; or with respect to the cost of any
settlement unless the Company has approved the settlement. The right of
indemnification will not be exclusive of any other right to which the
Administrator may be legally entitled and it will inure to the benefit of any
duly appointed legal representative of the Administrator. The terms of this
indemnification will also extend to any employees of the Company or any of its
Affiliates to whom any fiduciary responsibility has been assigned in connection
with the administration of the Policy.
11.10    Severability. If any provision of the Policy is found, held or deemed
by a court of competent jurisdiction to be void, unlawful or unenforceable under
any applicable statute or other controlling law, the remainder of the Policy
shall continue in full force and effect.


17    

